FILED
                           NOT FOR PUBLICATION                              APR 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LAVARIUS JERMAINE MCCORD,                        No. 09-15895

             Petitioner - Appellant,             D.C. No. 3:07-cv-05217-CRB

  v.
                                                 MEMORANDUM *
STATE OF CALIFORNIA; WARDEN
OF CALIPATRIA STATE PRISON,

             Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                            Submitted April 16, 2009 **
                             San Francisco, California

Before: ARCHER, *** CALLAHAN, and BEA, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

       ***   The Honorable Glenn L. Archer, Jr., Senior United States Circuit
Judge for the Federal Circuit, sitting by designation.
      Lavarius Jermaine McCord (“McCord”) appeals the district court’s denial of

his petition for writ of habeas corpus. We have jurisdiction pursuant to 28 U.S.C.

§ 2253, and we affirm.1

      In denying McCord’s habeas petition, the district court concluded that

McCord failed to show that an irreconcilable conflict existed between himself and

appointed counsel and that McCord’s trial counsel was constitutionally ineffective.

We agree.

      “The right to counsel does not guarantee ‘a right to counsel with whom the

accused has a meaningful attorney-client relationship.’” Daniels v. Woodford, 429

F.3d 1181, 1197 (9th Cir. 2005) (quoting Morris v. Slappy, 461 U.S. 1, 3-4

(1983)). A state court’s denial of a Marsden motion amounts to a constitutional

violation where there was an irreconcilable conflict between the defendant and

counsel which prevented effective representation. Schell v. Witek, 218 F.3d 1017,

1026 (9th Cir. 2000) (en banc). At McCord’s Marsden hearing, the trial court

questioned defense counsel in response to McCord’s allegations that he was

“getting inadequate representation.” Defense counsel explained that he had

performed a “vast amount of investigation” into McCord’s case; he was not biased



      1
       The parties are familiar with the facts of the case, so we repeat them here
only to the extent necessary to explain our decision.

                                          2
against McCord; he had filed several motions on McCord’s behalf; and he had met

with McCord several times. Additionally, counsel stated that while he had sought

continuances in the past, he was currently prepared for trial. The state trial judge

found that defense counsel was performing adequately and that any conflict

between McCord and his counsel was not so irreconcilable as to warrant the

appointment of new counsel. We see no error in the district court’s conclusion that

the state trial judge’s findings were supported by the record.

      For a habeas petitioner to prevail on a claim of ineffective assistance of

counsel, he must prove that his counsel’s representation fell below an objective

standard of reasonableness and that he was prejudiced by this deficient

performance. Strickland v. Washington, 466 U.S. 668, 687-89 (1984). Because

McCord failed to prove that defense counsel’s actions fell below an objective

standard of reasonableness, we agree with the district court’s rejection of

McCord’s ineffective assistance of counsel claim.

      Accordingly, we affirm the district court’s denial of habeas relief.

AFFIRMED.




                                           3